Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emory Taylor Chiles appeals the district court’s order denying relief on his complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C.A. §§ 2671-2680 (West 2006 & Supp.2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chiles v. United States, No. 5:11-cv-00065-FPSJSK (ND.W.Va. Sept. 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.